Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method comprising steps of transmitting, receiving and processing as detailed in the claim, 
wherein the second RF signals are received from the item using a second probe; and wherein one of the probes is nested within another of the probes.

As to dependent claims 2-4 and 6-7, these claims are allowed because each of these claims, either directly or indirectly, depends from the independent claim 1.

As to independent claim 5, the claim is allowed because the prior art of the record neither disclose nor reasonably suggests a method comprising steps of transmitting, receiving and processing as detailed in the claim,

wherein the first RF signals are transmitted towards the item using a first probe; wherein the second RF signals are received from the item using a second probe; and wherein the first and second probes are located in an upper portion of a table, the item positioned on the table.

As to independent claim 8, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an apparatus comprising a transmit chain, a receive chain and at least one or more processing device as detailed in the claim, wherein one of the probes is nested within another one of the probes.

As to dependent claims 9-14, these claims are allowed because each of these claims, either directly or indirectly, depends from the independent claim 8.

As to independent claim 15, the claim is allowed because it contains subject matter like that found in claim 8 for which claim 8 is allowed.

As to dependent claims 17-20, these claims are allowed because each of these claims, either directly or indirectly, depends from the independent claim 15.

As to independent claim 16, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a system comprising a table and a material detection system as detailed in the claim, wherein the transmit and receive probes face upwards in the upper portion of the table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852